DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 22 January 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 20: “account for fluid between…” is indefinite as the metes and bounds of what constitutes “account” cannot be determined based on the language provided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (U.S. Publication 2015/0143646).

	Claim 1: Jeong discloses a mop device, comprising: 
a base (frame as shown); 
a controller coupled to the base (the device is a robot cleaner which functions autonomously; this would necessarily require a controller of some type); 
a reservoir (101) coupled to the base; 
a dispensing head coupled to the reservoir (via tube as disclosed in paragraph [0040]); 
a first mop assembly (Fig. 3), comprising: 
a first motor mount (20); 
a first servo (121) coupled to the base and to the first motor mount (as shown in Fig. 2); 
a first mop head (27 functions as a mop as it is a cleaning pad); and 
a first motor coupled to the first mop head and the first motor mount (122, they are coupled either directly or indirectly); 
a second mop assembly, comprising: 
a second motor mount; 
a second servo coupled to the base and to the second motor mount; 
a second mop head; and 
a second motor coupled to the second mop head and the second motor mount; 
a third mop assembly, comprising: 
a third motor mount; 
a third servo coupled to the base and to the third motor mount; 
a third mop head; and 
a third motor coupled to the third mop head and the third motor mount (as shown, the device has second and third assemblies which are identical to the first assembly).  

Claim 3: Jeong discloses the mop device of claim 1, further comprising a fourth mop assembly, comprising: 
a fourth motor mount; 
a fourth servo coupled to the base and to the fourth motor mount; 
a fourth mop head; and 
a fourth motor coupled to the fourth mop head and the fourth motor mount. (as shown in Jeong, a fourth assembly is shown)  

Claim 4: Jeong discloses the mop device of claim 1, wherein the controller is operable to cause the first servo to tilt the first motor mount with respect to the base in at least one of two directions (see paragraphs [0051] – [0053] and Fig. 4B).  

Claim 5: Jeong discloses the mop device of claim 1, wherein the controller is operable to cause the first motor to rotate the first mop head in at least one of two directions (see paragraphs [0051] – [0053]).  
Claim 6: Jeong discloses the mop device of claim 1, wherein the controller is operable to cause the first motor to rotate the first mop head in at least a first speed and a second speed (paragraph [0064] notes that the rotational speed may be varied which in turn changes the driving speed).  

Claim 7: Jeong discloses the mop device of claim 1, wherein the first mop assembly, the second mop assembly, and the third mop assembly are configured to cooperatively support the base on a surface (as shown).  

Claim 8: Jeong discloses a mop device, comprising: 
a base (10 and frame generally); 
a controller coupled to the base (the device is a robot cleaner which functions autonomously; this would necessarily require a controller of some type); 
a reservoir coupled to the base (101); - 22 -MCS0008.USU1 
a dispensing head coupled to the reservoir (via tube as disclosed in paragraph [0040]); 
a first mop assembly (Fig. 3) coupled to the base; and 
a second mop assembly coupled to the base (as shown a second assembly as shown in Fig. 3)); wherein: 
the first mop assembly and the second mop assembly are operable to support the base on a surface (ass shown); and 
the controller is operable to operate at least one of the first mop assembly or the second mop assembly to direct movement of the mop device in a direction (paragraph [0064] notes the speed may be varied by one of the motors which would change the direction of the device).  

Claim 9: Jeong discloses the mop device of claim 8, wherein the controller is operable to rotate the first mop assembly (paragraphs [0051] – [0053]).  

Claim 10: Jeong discloses the mop device of claim 8, wherein the controller is operable to control a speed at which the first mop assembly rotates (paragraph [0061]).  

Claim 11: Jeong discloses the mop device of claim 8, wherein the controller is operable to tilt the first mop assembly (see paragraphs [0051] – [0053] and Fig. 4B).  

Claim 12: Jeong discloses the mop device of claim 8, wherein the controller is operable to control a direction in which the first mop assembly rotates (paragraphs [0065] and [0066]).  

Claim 13: Jeong discloses the mop device of claim 8, wherein the controller is operable to receive input specifying the direction (paragraph [0065], input is necessary from sensors, see paragraph [0041], which specifies a direction to avoid objects).  

Claim 14: Jeong discloses the mop device of claim 13, wherein the input comprises detected information regarding movement of the mop device by a user (paragraph [0041] notes a position sensor may be used that can communicate with a sensor at a docking station, so if a user moved the mop, the sensor would indirectly detect this via communication with the docking station as its relative position would have changed; this meets the limitation using the broadest reasonable interpretation in light of applicant’s specification).  

Claim 15: Jeong discloses a mop device, comprising: 
a base (10 and frame generally); 
a controller coupled to the base (the device is a robot cleaner which functions autonomously; this would necessarily require a controller of some type); 
a reservoir coupled to the base (101); 
a dispensing head coupled to the reservoir (via tube as disclosed in paragraph [0040]); 
a first mop assembly (Fig. 3) coupled to the base (as shown); 
and a second mop assembly (a second assembly as shown in Fig. 3) coupled to the base; wherein: 
the first mop assembly and the second mop assembly are operable to support the base on a surface (as shown); and 
the controller is operable to move the mop device in a direction by at least one of: 
rotating the first mop assembly or the second mop assembly; 
controlling a rotation speed of the first mop assembly or the second mop assembly; 
controlling a rotation direction of the first mop assembly or the second mop assembly; or 
tilting the first mop assembly or the second mop assembly (see paragraphs [0051] – [0054] and [0064].  

Claim 17: Jeong discloses the mop device of claim 15, wherein the controller is operable to control the first mop assembly and the second mop assembly independently of each other (paragraph [0023]).  

Claim 20: Jeong discloses the mop device of claim 15, wherein the controller controls movement of the first mop assembly or the second mop assembly to account for fluid between the first mop assembly or the second mop assembly and the surface (as best understood, this limitation is met in that the degree of friction can be varied, which would “account” for the fluid using the broadest reasonable interpretation in light of applicant’s specification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Park (U.S. Publication 2019/0223678).

Claim 2: Jeong discloses the mop device of claim 1, except wherein the first mop head is configured to couple to a mop pad.  Park teaches a similar scrubbing system that incorporates a mop (121) coupled to a mop pad (hook and loop fasteners as taught in paragraph [131]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a pad with the mop system, such as hook and loop, which meets the definition of a pad using the broadest reasonable interpretation in light of applicant’s specification, as hook and loop would permit changing out the mop had with different heads as desired based on the type of surfaces being cleaned.  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong.

Claim 16: Jeong discloses the mop device of claim 15, wherein the controller is operable to: 
rotate the first mop assembly and the second mop assembly (paragraphs [0064] and [0065]); 
control the rotation speed of the first mop assembly (paragraphs [0007], [0064] and [0065]); 
control the rotation direction of the first mop assembly and the second mop assembly (paragraphs [0065] and [0066]); and 
tilt the first mop assembly and the second mop assembly (paragraph [0066]).  While Jeong does not specifically disclose varying the rotation speed of the second mop assembly, the examiner takes Official notice that varying speed devices, such as varying from low to high speeds, is well known in the art of electric cleaning devices, which can be changed based on the type of surface being cleaned and the degree of scrubbing applied to the surface being cleaned.  


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Betker (U.S. Patent 5,279,672).
Claim 18: Jeong discloses the mop device of claim 15, except wherein the controller moves the mop device in the direction according to a stored map.  Betker teaches an automatic cleaning machine that navigates via a stored navigation map (Col. 8, lines 1-10).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a stored map system for navigation with the cleaner in Jeong, as Jeong is designed to be autonomous, and a stored map would provide more efficient cleaning and avoid redundancy by covering areas already cleaned more than once.  


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Shitamoto (U.S. Publication 2019/0208978).

Claim 19: Jeong discloses the mop device of claim 15, except wherein the controller moves the mop device in the direction according to input received from a remote control unit.  Shitamoto teaches a floor washing system that may be operated either via remote control (paragraph [0051] or autonomously (paragraph [0073]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to include the ability to control the system manually, such as by remote control, in order to override an automated system, or to control the system manually if desired.


Miscellaneous

Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems see Velasquez (U.S. Publication 2019/0014964), Jang (U.S. Publication 2018/0206691), Yang (U.S. Publication 2017/0290487), Watanabe (U.S. Publication 2017/0231446) and Park (U.S. Publication 2015/0182090).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649